United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, RALEIGH-DURHAM
INTERNATIONAL AIRPORT, Morrisville, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-446
Issued: May 15, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 18, 2012 appellant, through her attorney, filed a timely appeal of a
November 6, 2012 Office of Workers’ Compensation Programs’ (OWCP) merit decision.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits effective March 26, 2012; and (2) whether
appellant has met her burden of proof in establishing any continuing disability or medical
residuals due to her August 5, 2006 employment injuries.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 11, 2006 appellant, then a 35-year-old supervisory transportation security
screener, filed a traumatic injury claim alleging that she injured her shoulders and back while
lifting a bag in the performance of duty on August 5, 2006. OWCP accepted her claim for sprain
of the lumbar back and neck sprain on November 3, 2006. Appellant’s attending physician
released her to return to full duty on October 16, 2006. By decision dated January 9, 2007,
OWCP denied appellant’s claim for compensation for the period September 12 through
October 14, 2006.
OWCP accepted the additional condition of sacroiliitis and disorders of the sacrum on
July 20, 2007. Appellant returned to full-time light-duty work on October 14, 2007 but
Dr. Dian Eisinger, a Board-certified orthopedic surgeon, found that appellant was totally
disabled beginning November 8, 2007.
She was placed on the periodic rolls on
November 28, 2007. Appellant requested approval for sacroiliac joint fusion on the left on
December 12, 2007. On May 7, 2009 OWCP noted the accepted conditions of sacroiliitis and
sacroiliac arthritis and authorized fusion of the sacroiliac joint.
On August 6, 2009 appellant underwent left sacroiliac arthrodesis with iliac crest bone
grafting and internal fixation. In a note dated January 13, 2010, Dr. Eisinger noted appellant’s
reports of left-sided back pain. On examination she found tenderness in the sciatic notch and
markedly positive straight leg raising on the left with giveaway weakness due to pain.
Dr. Eisinger diagnosed possible discogenic left radicular back pain. She examined appellant on
February 4, 2010 and diagnosed chronic left radicular low back pain with severely antalgic gait
and markedly positive straight leg raise on the left and tenderness in the left sciatic notch.
Appellant underwent a left L5-S1 interlaminar epidural steroid injection on February 22, 2010.
This procedure did not reduce her pain. Appellant underwent a magnetic resonance
imaging (MRI) scan on March 31, 2010 which demonstrated unchanged mild degenerative facet
changes in the lower lumbar spine. Dr. Eisinger found that appellant was totally disabled from
March 25, 2010. On May 5, 2010 she noted that appellant had developed right interscapular pain
which was “probably related to her cane use and therefore related to the sacroiliac joint….”
Dr. Ralph A. Liebelt, a Board-certified orthopedic surgeon, examined appellant on
May 12, 2010 and reviewed her MRI scan. He stated that appellant’s examination showed
questionable pain behaviors, but no motor or sensory deficits. Dr. Liebelt diagnosed back and
leg pain of uncertain etiology. On July 20, 2010 Dr. Eisinger continued to find appellant totally
disabled. Appellant underwent an additional MRI scan on August 3, 2010 which was not
substantively changed from her prior study. Dr. Eisinger reviewed these results on August 24,
2010 and noted that appellant had left greater than right facet changes at L3-4 and L5-S1. She
noted that appellant reported pain on extension and standing which was consistent with left facet
pain. Dr. Eisinger found tenderness over the lower lumbar facets with moderately restricted
flexion and severely restricted extension. She stated, “Suspect significant facet component to
back pain.” Dr. Eisinger performed a lumbar facet injection on October 4, 2010. On October 14,
2010 appellant stated that she had no relief from the injection. Dr. Eisinger performed an
electromyogram (EMG) on December 14, 2010 and found a normal study. She stated, “At this

2

point we are not really finding the cause of her continued severe back and left leg pain which has
been totally disabling for her.”
OWCP referred appellant for a second opinion evaluation on January 6, 2011.
Dr. Edward R. Mulcahy, a Board-certified orthopedic surgeon, completed a report on
January 25, 2011. He found a slight antalgic gait favoring the left leg, no paravertebral muscle
spasm and slight pain with palpation around the left sacroiliac joint. Dr. Mulcahy found limited
range of motion of the lumbar spine with cogwheel motion and no atrophy of the lower
extremity, no major muscle weakness and equal deep tendon reflexes. He determined that
appellant had no objective findings and stated that the loss of range of motion of the lumbar
spine was self-limiting and an overreaction to the examination maneuvers. Dr. Mulcahy stated
that appellant’s cervical and lumbar strains had resolved, that fibromyalgia and chronic pain
syndrome were not related to her accepted employment injuries and noted her sacroiliac joint
fusion. He stated, “The accepted injuries including the cervical and lumbar strains as well as the
concurrent medical condition of sacroiliitis have totally resolved.” Dr. Mulcahy further stated
that the physical limitations that appellant was experiencing were not due to the work injury,
based on the lack of objective physical findings, inconsistent history and inconsistent anatomical
nature of her complaints as well as lack of significant findings on diagnostic testing. He
concluded that appellant’s perceived limitations were due to nonwork-related psychological
issues. Dr. Mulcahy found that she was capable of performing her date-of-injury position.
Dr. Eisinger examined appellant on February 8, 2011 and noted that appellant described
refractory back pain with increasing left radicular pain with no clear cause. She found that
appellant’s gait was severely antalgic on the left with tenderness in the left buttock and sacroiliac
area. Dr. Eisinger noted very restricted lumbar flexion and extension and diagnosed refractory
back pain.
Dr. Eisinger reviewed Dr. Mulcahy’s report on March 23, 2011 and opined that appellant
had work restrictions due to her sacroiliac joint fusion including lifting, bending and prolonged
standing. She noted objective findings including the prior sacroiliac joint fusion, significant
spasm and restricted flexion and extension. Dr. Eisinger disagreed that appellant had only
psychological issues even though she was unable to determine the cause of appellant’s back pain.
On July 26, 2011 OWCP referred appellant, together with a statement of accepted facts
and list of specific questions, for an impartial medical examination, pursuant to 5 U.S.C.
§ 8123(a), with Dr. Donald Getz, a Board-certified orthopedic surgeon. The statement of
accepted facts lists the accepted conditions as cervical and lumbar strain as well as sacroiliitis.2
In his August 15, 2011 report, Dr. Getz described appellant’s history of injury and medical
treatment. He examined appellant and found no cervical spine symptoms with full range of
motion and no tenderness. Dr. Getz found that appellant’s lumbar spine examination
demonstrated that she leaned to the right side while sitting and walked with a left leg limp. He
noted that she had mild tenderness over the low back primarily in the buttocks with exquisite

2

The statement of accepted facts dated September 10, 2008 did not include disorders of the sacrum and sacroiliac
arthritis or the authorized fusion of the sacroiliac joint. All of which were accepted by OWCP as due to appellant’s
accepted employment injury of August 5, 2006

3

tenderness overlying the bilateral trochanters. Dr. Getz diagnosed bilateral trochanteric bursitis,
early right sacroiliitis and resolved cervical and lumbar sprains as well as chronic pain syndrome.
Dr. Getz opined that the accepted conditions of cervical and lumbar strain were no longer
present or disabling. He stated, “The work injury has now totally resolved and the claimant’s
continuing complaints are the results of her unrelated conditions of chronic pain syndrome,
bilateral sacroiliitis, exogenous obesity, bilateral trochanteric bursitis and fibromyalgia.”
Dr. Getz opined that appellant did not have any restrictions or limitations as a result of the
conditions of cervical and lumbar strain. In regard to the accepted condition of sacroiliitis, he
stated:
“This in my opinion, preexisted the incident of August 5, 2006 and was only
incidentally discovered during an overall work up of the claimant’s low back
pain. The sacroiliac joint condition was not caused by the incident of
August 5, 2006. While the sacroiliac joint may be traumatically injured its
construction is sufficiently rigid and protected by extremely strong ligamentous
structures that it cannot be damaged merely by the lifting of a suitcase. Traumatic
injuries do occur to the sacroiliac joint but only after significant trauma such as a
crush pelvis or associated with major fractures. The claimant’s sacroiliac
condition is either inflammatory or degenerative and may explain the claimant’s
painful symptoms in the area that preceded the incident of August 5, 2006 that
were interpreted as part of her fibromyalgia. This opinion is further supported by
the developing bilaterality of the condition.”
Dr. Getz concluded that appellant was not currently disabled from any work due to the
conditions accepted as resulting from her August 5, 2006 employment incident.
In a letter dated February 2, 2012, OWCP proposed to terminate appellant’s medical and
compensation benefits for the accepted conditions of cervical sprain, lumbar sprain and
sacroiliitis based on Dr. Getz’ report. It allowed appellant 30 days for a response. Appellant
disagreed on February 10, 2012. She stated that, although her neck and back sprains had
resolved, she continued to have symptoms and residuals due to her accepted condition of
sacroiliitis.
On February 8, 2012 Dr. Eisinger diagnosed right sacroiliitis in a patient with a previous
left joint fusion. Dr. Liebelt examined appellant on February 22, 2012 and diagnosed
healed/healing left joint arthrodesis with increasing pain on the right. He opined that appellant’s
right hip symptoms had been present since her injury.
By decision dated March 26, 2012, OWCP terminated appellant’s compensation benefits
effective March 26, 2012 based on Dr. Getz’ report. Counsel requested an oral hearing before an
OWCP hearing representative on April 5, 2012. Appellant testified at the oral hearing on
July 11, 2012. By decision dated September 24, 2012, the hearing representative found that
Dr. Getz’ opinion was based on a complete and accurate factual and medical background and
constituted the weight of the medical opinion evidence. She found that this report established
that appellant’s injury-related residuals and disability had resolved.

4

Appellant requested reconsideration on October 1, 2012 and submitted an additional
report from Dr. Liebelt dated July 25, 2012. By decision dated November 6, 2012, OWCP
reviewed the merits of appellant’s claim and denied modification of its prior decision.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.3 After it has
determined that an employee has disability causally related to his or her federal employment,
OWCP may not terminate compensation without establishing that the disability has ceased or
that it is no longer related to the employment.4 Furthermore, the right to medical benefits for an
accepted condition is not limited to the period of entitlement for disability.5 To terminate
authorization for medical treatment, OWCP must establish that appellant no longer has residuals
of an employment-related condition which require further medical treatment.6
When there are opposing reports of virtually equal weight and rationale, the case will be
referred to an impartial medical specialist pursuant to section 8123(a) of FECA which provides
that, if there is disagreement between the physician making the examination for the United States
and the physician of the employee, the Secretary shall appoint a third physician who shall make
an examination and resolve the conflict of medical evidence.7 This is called a referee
examination and OWCP will select a physician who is qualified in the appropriate specialty and
who has no prior connection with the case.8
In situations where there are opposing medical reports of virtually equal weight and
rationale, and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.9
ANALYSIS -- ISSUE 1
OWCP accepted appellant’s claim for cervical and lumbar sprain as well as sacroiliitis,
disorders of the sacrum and sacroiliac arthritis as well as fusion of the sacroiliac joint. It
subsequently developed the medical evidence and determined that a conflict in medical opinion
existed between Dr. Eisinger, appellant’s treating physician, who opined that appellant had
residuals of her sacroiliitis and resulting surgery and was partially disabled, and Dr. Mulcahy,
3

Mohamed Yunis, 42 ECAB 325, 334 (1991).

4

Id.

5

Furman G. Peake, 41 ECAB 361, 364 (1990).

6

Id.

7

5 U.S.C. §§ 8101-8193, 8123; M.S., 58 ECAB 328 (2007); B.C., 58 ECAB 111 (2006).

8

R.C., 58 ECAB 238 (2006).

9

Nathan L. Harrell, 41 ECAB 401, 407 (1990).

5

OWCP’s second opinion physician, who opined that she had no work-related residuals and
disability. Consequently, OWCP properly referred appellant to Dr. Getz to resolve the medical
conflict.
The Board finds that Dr. Getz’ report is not sufficiently well reasoned to resolve the
medical conflict. Regarding appellant’s accepted sacroiliitis, Dr. Getz opined that this condition
was not related to the work injury of August 5, 2006. However, her condition was accepted by
OWCP for sacroiliitis and this was reflected on the statement of accepted facts provided to
Dr. Getz. The Board finds that Dr. Getz’ report is of diminished probative value, as his opinion
disregarded a critical element of the statement of accepted facts. The Board notes that it is the
function of the medical expert to give an opinion only on medical questions, not to find facts.10
Furthermore, to be given special weight, the opinion of an impartial medical specialist must be
based on a proper factual background. As Dr. Getz did not give due regard to the statement of
accepted facts, his opinion was not based on a proper factual background.
Consequently, the Board finds that there is an unresolved conflict in the medical evidence
regarding whether appellant continues to have disability or residuals attributable to her accepted
emotional condition. Therefore, OWCP did not meet its burden of proof to terminate her
compensation benefits.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits.

10

S.J., Docket No. 09-1355 (issued May 20, 2010); Paul King, 54 ECAB 356 (2003).

6

ORDER
IT IS HEREBY ORDERED THAT the November 6, 2012 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: May 15, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

